   Case 20-30189-acs           Doc 14       Filed 03/12/20        Entered 03/12/20 14:37:47       Page 1 of 3



                                             United States Bankruptcy Court
                                                         For The
                                              Western District Of Kentucky

IN RE:                                                      )
    ROBERT S EASLEY                                         )
    COURTNEY L LASTER                                       )                 Case No.
                                                            )                 20-30189
                Debtors                                     )
                                                            )
                                                  Order of Confirmation

     A Plan Under Chapter 13 of Title 11 and application for confirmation having been duly filed,
creditors having been notified, and it appearing that said plan complies with provisions of Section 1325
of said chapter,

    IT IS HEREBY ORDERED that said plan is confirmed.

   IT IS HEREBY ORDERED that the trustee,                  William W. Lawrence, collect   a   payment     of   $250.00
WEEKLY for a period of 60 months from the Debtors, and distribute the funds as follows:

    1)    JULIE O'BRYAN ATTORNEY, attorney for the Debtors, is awarded a fee in the amount of
$3,750.00 to be paid as follows: $1,500.00 with the first disbursement to the secured creditors and
$200.00 per month until paid in full.

    2)     Secured creditors shall be paid before priority creditors, who shall be paid before unsecured
creditors. Monthly payments to secured creditors will be determined on a pro-rata basis by the trustee,
unless otherwise indicated below. The following secured and /or priority claims are hereby allowed:

     Creditor                                           Secured                               Unsecured

Ford Credit National Recovery Center              $250.00                                      balance
801 W Jefferson St                                no interest
Louisville KY 40202                               NCF

Midland Funding                                   $250.00                                      balance
204 E Main St                                     no interest
Louisville KY 40202                               NCF




                                                                                                  60 months/30.00%
   Case 20-30189-acs         Doc 14   Filed 03/12/20
                                               20-30189 Entered 03/12/20 14:37:47        Page 2 of 3

Reliant Loan Servicing                     $42,257.63
920 Cassatt Rd #210                        4.50% interst
Berwyn PA 19312                            NCF

Specialized Loan Servicing                            paid outside except estimated
8742 Lucent Blvd #300                                 arrears $2,700.00
Highlands Ranch CO 80129                              no interest
                                                      NCF
     3) Payment will be made on pro-rata basis to unsecured creditors, whose claims are filed and
allowed, until such claims are paid at the proposed percentage. The plan is presently proposed at
30.00% ; however, the percentage for any plan less than 100% may increase upon the filing of the
schedule of allowed claims.
     IT IS FURTHER ORDERED that the Debtors' attorney examine unsecured claims and file a schedule
of allowed claims by no later than April 29, 2020. The schedule will reflect the percentage increase
should the unsecured claims filed and allowed require an increase in the percentage paid to unsecured
creditors. All objections to unsecured claims filed but not allowed must be filed prior to the same date.
     IT IS FURTHER ORDERED that any Debtors paying less than 100% to unsecured creditors submit
copies of federal and state income tax returns, execute an assignment of federal and state income tax
refunds to the Chapter 13 trustee, and submit a current income and expense statement annually,
before May 15 of each year of the plan, pursuant to the local rules.
     IT IS FURTHER ORDERED that the Debtors be restrained from disposing of any property, in any
manner whatsoever, without prior approval of this Court, and to promptly report to this Court any
destruction of said property.
     IT IS FURTHER ORDERED that the Debtors be restrained from incurring any new indebtedness or
financial obligations without permission of this Court, except for hospital, medical or dental expenses.
     IT IS FURTHER ORDERED that, if any governmental entity has filed a proof of claim showing unfiled
tax returns, the Debtors shall file or otherwise satisfy the filing requirements relating to the unfiled
returns within 90 days from the date of entry of this order.
     IT IS FURTHER ORDERED that, except as provided for in the Debtors' plan, no creditor holding a
debt subject to discharge under Section 1328(a) shall be entitled to any late charges, interest,
penalties, additional attorney’s fees or fees of any kind or nature without further Order of this Court.
No creditor holding a debt subject to discharge under Section 1328(a) shall be allowed after the
Debtors' discharge to add any late charges, interest, penalties, additional attorney’s fees or fees of any
kind or nature arising after the entry of the Order for Relief and before the Debtors' Discharge except
as provided for in the Debtors’ plan or by Order of this Court.
     IT IS FURTHER ORDERED that, the Debtors' plan payments shall commence within thirty (30) days
of filing the petition. The attorney for the Debtors shall fully escrow all pre-confirmation plan payments
as required by Local Rule 13.4 and 11USC 1326. If the attorney for the Debtors fails to turnover all
pre-confirmation money to the Trustee within ten (10) days of confirmation, the Trustee is directed to
file a motion to dismiss this Chapter 13, and the Court shall then enter an order dismissing this case
immediately.       In the event of any unauthorized default in payments by the Debtors, the trustee is
   Case 20-30189-acs        Doc 14    Filed 03/12/20
                                               20-30189 Entered 03/12/20 14:37:47         Page 3 of 3

directed to promptly report such default to this Court and upon the filing of such report, this Court shall
set a hearing for show cause as to why the Debtors' petition should not be dismissed. This
Confirmation Order constitutes a finding that all requirements of Section 521(a)(1)(B) and 521(e)(2)(A)
(i) have been met.
      A copy of this order is sent to the Debtors; to the attorney for the Debtors; to the trustee, William
W. Lawrence; and to all creditors.



PREPARED BY THE OFFICE OF
WILLIAM W. LAWRENCE, TRUSTEE   KS      03/11/2020


                                                            Dated: March 12, 2020
